Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 17, and 23 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 17, and 23 identify the uniquely distinct features "receive, from the touch-sensitive display, a user input including a first portion and a second portion; control a zoom level adjustment operation based on a first input type received during the first portion, the first input type including movement of an input element relative to the touch-sensitive display, wherein movement of the input element during the first portion along the touch-sensitive display causes a second region of a graphical user interface element to move relative to a first region of the graphical user interface element during the first portion of the user input; and control an image frame capture operation based on a second input type received during the second portion, wherein the second input type includes an interaction with the second region of the graphical user interface”.
It is noted that the closest prior art, Srivastava (US Patent # 10,594,925) relate generally to electronic image capture devices. More specifically, some aspects of this disclosure relate to controlling imaging operations in electronic image capture devices.  Choi (US Patent Pub. # 2014/0063313) relates to a mobile device and a control method for the same, and particularly, to a mobile device capable of capturing images and performing functions related to image capturing, and a control method for the same.  Srivastava or Choi do not specifically teach receive, from the touch-sensitive display, a user input including a first portion and a second portion; control a zoom level adjustment operation based on a first input type received during the first portion, the first input type including movement of an input element relative to the touch-sensitive display, wherein movement of the input element during the first portion along the touch-sensitive display causes a second region of a graphical user interface element to move relative to a first region of the graphical user interface element during the first portion of the user input; and control an image frame capture operation based on a second input type received during the second portion, wherein the second input type includes an interaction with the second region of the graphical user interface.  However a Terminal Disclaimer was filed on 7/21/2022 and was approved on 7/21/2022.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2022 was filed after the mailing date of the Non-Final Rejection on 4/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696     7/29/2022